       Case 2:18-cv-00621-DGC Document 100 Filed 03/04/20 Page 1 of 2




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           MAR 3 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
THE SATANIC TEMPLE, INC.; et al.,                No. 20-15338

                Plaintiffs-Appellants,           D.C. No. 2:18-cv-00621-DGC
                                                 District of Arizona, Phoenix
 v.
                                                 ORDER
CITY OF SCOTTSDALE,

                Defendant-Appellee.

      The court’s records reflect that appellants timely filed a motion listed in

Federal Rule of Appellate Procedure 4(a)(4), which is still pending. The notice of

appeal is therefore ineffective until entry of the order disposing of the last such

motion outstanding. See Fed. R. App. P. 4(a)(4). Accordingly, appellate

proceedings other than mediation shall be held in abeyance pending the district

court’s resolution of the pending motion. See Leader Nat’l Ins. Co. v. Indus.

Indem. Ins. Co., 19 F.3d 444, 445 (9th Cir. 1994); Tripati v. Henman, 845 F.2d

205, 206 (9th Cir. 1988).

      Within 7 days after the district court’s ruling on the pending motion,

appellants shall notify this court in writing of the ruling and shall advise whether

appellants intend to prosecute this appeal.




LCC/MOATT
       Case 2:18-cv-00621-DGC Document 100 Filed 03/04/20 Page 2 of 2




      To appeal the district court’s ruling on the post-judgment motion, appellants

must file an amended notice of appeal within the time prescribed by Federal Rule

of Appellate Procedure 4.

      The Clerk shall serve this order on the district court.


                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT


                                                  By: Lance C. Cidre
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7




LCC/MOATT                                 2                                 20-15338
